UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                           :
UNITED STATES,                             :           CASE NO. 1:19-cr-9
                                           :
           Plaintiff,                      :           ORDER
                                           :           [Resolving Doc. 22]
vs.                                        :
                                           :
COREY PAGE,                                :
                                           :
           Defendant.                      :
                                           :


JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

       A grand jury indicted Corey Page for influencing, impeding, or retaliating against a

federal official under 18 U.S.C. § 115(a)(1)(b). Page allegedly threatened over the phone to

kill a Social Security Administration customer service representative when the Social

Security representative failed to resolve Page’s concerns about two missing disability

benefits checks.

       On February 21, 2019, Defendant Page moved to suppress incriminating statements

Page made to an investigating officer about the alleged threatening phone call. Page

claims the officer did not give him adequate Miranda warnings and that Page did not

knowingly waive his Miranda rights.1

       For the following reasons, the Court DENIES Defendant’s suppression motion.

                                                 Discussion

       Nine days after Page’s alleged threatening phone call, Special Agent Christopher

Kiah went to Page’s home to speak with Page as part of Agent Kiah’s investigation. After



       1
           Doc. 22. The government opposes. Doc. 28.
Case No. 1:19-cr-9
Gwin, J.

Agent Kiah handcuffed Page and read Page his Miranda warnings, Page made certain

statements to Agent Kiah about the Social Security Administration phone call.

       Defendant Page now moves to suppress the statements. Page argues that Agent

Kiah did not give him adequate Miranda warnings and that, even if the warnings were

adequate, Page did not knowingly waive his Miranda rights when he made the statements.

I. The Miranda Warnings Were Adequate

       To satisfy the Miranda warnings requirement, Agent Kiah must have informed

Defendant Page before questioning “[1] that he has the right to remain silent, [2] that

anything he says can be used against him in a court of law, [3] that he has the right to the

presence of an attorney, and [4] that if he cannot afford an attorney one will be appointed

for him prior to any questioning if he so desires.”2

       The audio recording of the interrogation shows that Agent Kiah adequately

conveyed these Miranda warnings. Agent Kiah read Page all four rights in full before he

questioned Page.3

II. Defendant Page Knowingly Waived His Miranda Rights

       Even if Agent Kiah properly conveyed the Miranda warnings, Defendant’s statement

during the custodial interrogation is inadmissible unless the United States shows by a

preponderance of the evidence that Defendant knowingly and voluntarily waived his

Miranda rights.4 Defendant challenges only the comprehension component. Page claims

that he did not knowingly waive his Miranda rights before making the confessional




       2
           Treesh v. Bagley, 612 F.3d 424, 429 (6th Cir. 2010) (citing Miranda v. Arizona, 384 U.S. 436, 478–79 (1966)).
       3
           Audio Recording, Gov. Ex. 1.
       4
           Berghuis v. Thompkins, 560 U.S. 370, 382–84 (2010).
                                                          -2-
Case No. 1:19-cr-9
Gwin, J.

statement.

         For the waiver to be valid, Defendant must have waived his rights “with a full

awareness of both the nature of the right being abandoned and the consequences of the

decision to abandon it.”5 In deciding whether Defendant’s waiver was knowing, the Court

considers the “totality of the circumstances surrounding the interrogation,” viewed

primarily from the perspective of the police.6 A Miranda waiver may be inferred “when a

defendant, after being properly informed of his rights and indicating that he understands

them, nevertheless does nothing to invoke those rights and speaks.”7

         First, Defendant argues that the Miranda waiver was not knowing because

Defendant never indicated he understood the right to appointed counsel. After Agent Kiah

read the Miranda warnings in full, Defendant did not say he understood. When Agent Kiah

thereafter gave an additional off-the-cuff explanation of some of the rights—which

Defendant verbally acknowledged—Agent Kiah did not repeat his description of the right to

appointed counsel.

         Considering the totality of the pre-questioning exchanges, the Court finds that

Defendant understood all four elements of the Miranda warnings and did not to invoke his

rights. Defendant gave a general acknowledgement of the rights not long after Agent Kiah

read all four rights in full. Moreover, when Defendant initially indicated that he did not

understand the full Miranda warnings reading, Defendant’s confusion only focused on why

Agent Kiah wanted to question him, not the rights themselves.


         5
             Id. at 382–83 (citing Moran, 475 U.S. at 421).
         6
             Garner v. Mitchell, 557 F.3d 257, 263 (6th Cir. 2009); United States v. Al-Cholan, 610 F.3d 945, 954 (6th Cir.
2010).
         7
             United States v. Adams, 583 F.3d 457, 467 (6th Cir. 2009) (citations and internal quotations marks omitted).
                                                             -3-
Case No. 1:19-cr-9
Gwin, J.

             Second, Defendant claims that even if Defendant initially indicated an

understanding of the Miranda warnings, Defendant’s conduct during the interrogation

should have alerted Agent Kiah that Page’s mental illness prevented him from

understanding the Miranda warnings.8 In assessing the totality of the circumstances of the

interrogation from Agent Kiah’s perspective, the Court considers what Agent Kiah knew or

should have known about Defendant Page at the time of the interrogation and whether

there were indications that Defendant’s background, mental capacity, intelligence, or other

factors prevented him from understanding the Miranda warnings.9

         Agent Kiah knew about Defendant’s history of serious mental illness before the

interrogation.10 Moreover, as Defendant’s counsel points out, Defendant made some

questionable remarks when talking to Agent Kiah. Defendant stated that the Social Security

Administration owed him $800,000, that the Social Security Administration representative

started to “talk sexy” to him during the call, and that Social Security Administration workers

were lying to him.11

         Although Defendant’s comment regarding the $800,000 two months’ disability

benefits should have generated some concern about Defendant’s capacity to understand

his rights, Defendant’s other conduct far outweighs this single questionable comment.

Throughout the interrogation, Defendant appeared coherent and engaged.12 He asked

questions, grasped the contents of the discussion, and at times even corrected Officer Kiah


         8
           Hearing Tr.
         9
           See Garner, 557 F.3d at 262; United States v. Bradshaw, 935 F.2d 295, 298–300 (D.C. Cir. 1991) (concluding
that whether a suspect was too mentally ill to understand the Miranda warnings is a factor relevant to whether the waiver
was knowing and intelligent).
         10
            Hearing Tr.
         11
            Hearing Tr. 30–37; Audio Recording, Gov. Ex. 1.
         12
            Hearing Tr.; Audio Recording, Gov. Ex. 1.
                                                           -4-
Case No. 1:19-cr-9
Gwin, J.

about the facts.13 Moreover, when Agent Kiah asked for consent to Defendant’s search of

his room, Defendant refused.14

      The Court finds that Defendant Page knowingly waived his Miranda rights.

                                       Conclusion

      For the reasons stated, the Court DENIES Defendant’s motion to suppress.

      IT IS SO ORDERED.


Dated: March 7, 2019                             s/     James S. Gwin
                                                 JAMES S. GWIN
                                                 UNITED STATES DISTRICT JUDGE




      13
           Id.
      14
           Id.
                                           -5-
